No.01-14-00992-CV
                                                                   FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                         In the First District Court of
                                                            5/18/2015 5:58:16 PM
                             Appeals at Houston             CHRISTOPHER A. PRINE
                                                                    Clerk


                            Jordan and Associates,
                                  Appellant

                                          V.

                                  Lisa Wells,
                                   Appellee

               Appeal from the 506th Judicial District Court
           Grimes County,Texas, Hon. Albert McCaig,Presiding

                      AFFIDAVIT OF JAY R. HARRIS



STATE OF TEXAS

COUNTY OF DALLAS

      BEFORE ME, the undersigned authority, on this day personally appeared

Jay R. Harris, known to me to be the person whose signature appears below, and

who stated to me upon oath, as follows:

      1.    "My name is Jay R. Harris. I am over 21 years of age, have never

been convicted of a felony or a crime of moral turpitude, am of sound mind, and
am otherwise qualified to make this oath and affidavit. I have personal knowledge

of the facts stated within this Affidavit, and they are true and correct.

        2.    I am of counsel with Walters, Balido & Crain, L.L.P. an attorney-at-

law licensed to practice in the State of Texas. The firm is counsel for Appellant

Jordan & Associates ("Jordan") in the above-numbered and styled appeal. I have

directed, overseen, and participated in the creation of the notice of appeal, the brief

of Jordan on the merits, and the reply brief I am therefore familiar with the above-

numbered and styled matter, the date the trial court signed the order denying

Jordan's motion to dismiss under Chapter 150, the date the order was file stamped,

and the date the notice of appeal was filed.

        3.    I miscalculated the date necessary to file the notice of appeal.

        Further affiant sayeth not."
                                                  nn
                                         401
                                        Jay R. Harris



        SWORN TO AND SUBSCRIBED BEFORE ME this 19 th day of May,
2015.


                                                   (A--) (/
                                                          1
                                                          4 (2,
                                        NOTARY PUBLIC,STATE OF TEXAS

                                                         „5.y10
                                                           tpu..   JANET DILDINE
My Commission Expires:         9 lit7                               NOTARY PUBLIC
                                                                    STATE OF TEXAS
                                                        %PortY MY COMM.EXR 07/24/2015